Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/890,462 filed on 6/2/20 has a total of 10 claims pending for examination; there are 3 independent claims and 7 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 10-2015-0028322 filed on 2/27/15.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20150186328 to Bonen et al. (hereinafter Bonen).
With regards to claims 1, 5 and 8, Bonen teaches a system [figs 1, 2] comprising: 
a plurality of data transmission lines [figs 1, 2 elements 114, 264] configured to transmit data signals [paragraphs 30-36]; 
a plurality of data strobe signal transmission lines [figs 1, 2 elements 116, 266] configured to transmit data strobe signals [paragraphs 30-36]; and 
an interface circuit configured to generate a preamble in the data strobe signals, the preamble being transmitted through the data strobe signal transmission lines during a period prior to a transmission of the data strobe signals to drive the plurality of the data transmission lines to a termination voltage level [paragraphs 21-22, 25, 30-36]. 

With regards to claim 6, Bonen teaches the system according to claim 5, wherein the interface circuit comprising: at least one data transmission unit configured to drive one data transmission line among the plurality of data transmission lines with a power supply voltage or a ground voltage according to a level of data signal to be transmitted through the one data transmission line; and a termination control unit configured to . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150186328 to Bonen et al. (hereinafter Bonen) in view of US Patent No. 7,800,399 to Schumann (hereinafter Schumann).
With regards to claims 2 and 9, Bonen is silent as to the system according to claim 1, wherein the termination voltage level is a middle level between a power supply voltage of the system and a ground voltage.
However, Schumann teaches having a termination voltage level be a middle level between a power supply voltage of the system and a ground voltage [Schumann column 4 line 47 to column 5 line 22] for the benefit of meeting the requirements for DDR DRAM specification [Schumann column 4 line 47 to column 5 line 22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bonen and Schumann to have the termination voltage level be a middle level between a power supply voltage of the system and a ground voltage [Schumann column 4 line 47 to column 5 line 22] for 

With regards to claim 3, Bonen is silent as to the system according to claim 1, further comprising: a termination resistor coupled between the data transmission lines and a termination node. 
However, Schumann teaches a termination resistor [Schumann fig 3 element 318] coupled between a data transmission line(s) [Schumann fig 3 element 316] and a termination node [Schumann fig 3 element 324 – Schumann column 4 line 47 to column 5 line 22] for the benefit of providing proper terminating in order to meet the requirements for DDR DRAM specification [Schumann column 4 line 47 to column 5 line 22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bonen and Schumann to have a termination resistor [Schumann fig 3 element 318] coupled between the data transmission line(s) [Schumann fig 3 element 316] and a termination node [Schumann fig 3 element 324 – Schumann column 4 line 47 to column 5 line 22] for the benefit of providing proper terminating in order to meet the requirements for DDR DRAM specification [Schumann column 4 line 47 to column 5 line 22].

With regards to claim 10, Bonen is silent as to the system according to claim 8, further comprising: a termination resistor coupled between the data transmission line 
However, Schumann teaches a termination resistor [Schumann fig 3 element 318] coupled between a data transmission line(s) [Schumann fig 3 element 316] and a termination node [Schumann fig 3 element 324]; and a capacitor element [Schumann fig 3 element 322] coupled between the termination node [Schumann fig 3 element 324] and the ground voltage [Schumann fig 3 element 326 – Schumann column 4 line 47 to column 5 line 22] for the benefit of providing proper terminating in order to meet the requirements for DDR DRAM specification [Schumann column 4 line 47 to column 5 line 22].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bonen and Schumann to have a termination resistor [Schumann fig 3 element 318] coupled between a data transmission line(s) [Schumann fig 3 element 316] and a termination node [Schumann fig 3 element 324]; and a capacitor element [Schumann fig 3 element 322] coupled between the termination node [Schumann fig 3 element 324] and the ground voltage [Schumann fig 3 element 326 – Schumann column 4 line 47 to column 5 line 22] for the benefit of providing proper terminating in order to meet the requirements for DDR DRAM specification [Schumann column 4 line 47 to column 5 line 22].

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 4, the prior art of record alone or in combination fails to teach or fairly suggest wherein the termination node reaches the termination voltage level in response to the preamble, in combination with the other limitations found in the claim. 

With regards to claim 7, the prior art of record alone or in combination fails to teach or fairly suggest the system according to claim 6, wherein the at least one data transmission unit comprising: a pull-up driver configured to drive the one data transmission line with the power supply voltage based on a pull-up signal; and a pull-down driver configures to drive the one data transmission lines with the ground voltage based on a pull-down signal, wherein the termination control unit is configured to enable both of the pull-up signal and the pull-down signal when the preambles of the data strobe signals are transmitted, in combination with the other limitations found in the claim. 
Response to Arguments
Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the interface of the presently claimed invention can drive the data transmission line to the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s arguments, the examiner notes the previous office action rejection was directed to the claimed limitation having “the preamble being transmitted through the data strobe signal transmission lines during a period prior to a transmission of the data strobe signals…” which is different than what the Applicant appears to be arguing as quoted above.  
Due to the above reasoning, claims 1, 5-6 and 8 stand rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181